Title: From George Washington to Colonel David Henley, 27 November 1778
From: Washington, George
To: Henley, David


  
    Sir,
    Head Quarters Fredericksburg [N.Y.]November 27th 1778
  
  The army is ordered to winter Cantonments at the following places.
          
            
              Viz.
              Parsons
              }
               
            
            
               
              Huntingtons
              to Danbury
            

            
               
              Poors
               
            
            
               
              Pattersons
               
              Fort Arnold at West Point
            
            
               
              Nixons
               
              Continental Village near Peekskill
            
            
               
              Learneds
               
              Fish Kill
            
            
               
              Clarks (No. Carolina)
               
              Smiths Clove & West side of Kings Ferry
            
            
            
            
            
               
              Woodfords
              }
              Middle Brook in Jersey.
            
            
               
              Muhlenbergs
            
            
               
              Scotts
            
            
               
              Smallwood 
            
            
               
              Hall 2d Maryland
            
            
               
              Waynes
            
            
               
              Irwin 2d Pennsylvania
            
            
               
              Dubois
              }
              Regts at Albany
            
            
               
              Vanschaicks 
            
            
               
              Livingstons
            
            
               
              Courtlandt 
               
              at Rochester, between the Minisink & Æsopus
            

          


On Tuesday next unless you recive orders to the contrary you will direct the officers to march the men which compose your Light Corps to the different Regiments to which they belong by the nearest routes to the above Stations.
Inclosed you will find your Commission dated agreeable to the determination of the Committee of arrangement—those for the Officers of your Regiment were forwarded to them a few days past.
I shall set out tomorrow morning for Middle Brook in Jersey by the way of Fishkill—Kings ferry and Elizabeth Town. I am Sir Your most Obet Servant.
